 In the Matter Of PENNSYLVANIAEDISONCOMPANYandUTILITYWORKERSORGANIZINGCOMMITTEE, LOCAL UNIONNo.180,AFFILIATED WITH-C.I.O.Case No. R-3001.-Decided October 28, 1941Jurisdiction:electric utility industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to accord recognition to either of rival labor organizations untilcertified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:system-wide unit: all hourly ratedand salaried physical and clerical employees of the Company, excluding 'em-ployees in the power plants, foremen, and supervisors; three separate unitswhich when combined covers the same employees desired by one of the labororganizations involvedheldinappropriate.Mr. W. G. Stewart,for the Board.Mr. Robert C: Haberstroh,of Altoona, Pa., for the Company.Mr. Albert F. G.alusha,of Youngstown, Ohio, for the U. W. O. C:Mr. J. C. McIntosh,of Washington, D. C., andMr. Bernard Kaplan,of Pittsburgh, Pa., for the I. B. E. W.Miss Melve n R: Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 29, 1941, Utility Workers Organizing Committee, LocalUnion No. 180,, affiliated with C. I. 0., herein called-the U. W. O. C:,filed with. the, Regional Director for the Sixth Region (Pittsburgh,Pennsylvania) a petition alleging that a question affecting commercehad. arisen concerning the representation of employees of PennsylvaniaEdison Company, Altoona, Pennsylvania; herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called, the Act.On September 8, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant to.Section 9 (c) of the Act and Article III, Section 3, of National Labor36, N. L. R. B., No. 86.432 PENNSYLVANIA EDISON COMPANY433Relations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On September 9, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the U. W.O. C., and International Brotherhood of Electrical Workers, affiliatedwith the American Federation of Labor, herein called the I. B. E. W.,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing :was held on Sep-tember 11 and 12, 1941, at Altoona,": Pennsylvania, before. WebsterPowell, the Trial Examiner duly designated by the Chief Trial Exam-iner.The Board, the Company, and the U. W. O. C. were representedby counsel, the I. B. E. W. by counsel and by its representative; allparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the commencement of the hearing .and again during the course of. the hearing, the I. B. E. W. moved fora continuance of the hearing. The Trial Examiner in effect denied themotion.His ruling is hereby affirmed. During the course of the hear=ing, the Trial Examiner made several rulings on motions and onobjections to the admission. of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby. affirmed.On September 26 and 30, .1941, respectively, the U. W. O. C. and theI: B. E. W. filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS, OF FACT1.THE BUSINESS OF THE COMPANYThe Pennsylvania Edison Company is a Pennsylvania corporationwith its principal office in Altoona, Pennsylvania. It is engaged inthe State of Pennsylvania in the business of manufacture, distribution,and wholesale, and retail sale of gas and electric current.In connection with its system, the Company has electric currentgenerating plants at Saxton, Williamsburg, Warrior Ridge; and Rays=town, and principal substations at Lewistown, Roxbury, Collinsville,and Summitt, Pennsylvania. In addition, its gas division, which con-sists of plant manufacturing and. producing artificial gas and the dis-tribution lines in connection therewith, is located at Huntingdon,Lewistown, and Shippensburg, Pennsylvania.The essential raw ma-terials used by the Company in the course and conduct of its businessare coal, poles, machinery, copper wire, insulators, pole-line hardware,meters, rubber goods, lubricating oils, transformers, and feeder regu-433118-42-vol. 36-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDlators, approximately 75 per cent of which is shipped to the Companyfrom points outside the State of Pennsylvania.During 1940, theCompany purchased 21,500 kilowatt-hours of electric current fromoutside the State of Pennsylvania.During the same period, approxi-lnately 348,000,000 kilowatt-hours of electric current was produced anddistributed by the Company. In addition, the Company supplies elec-tric power to many industries within the territory covered by the sys=tem; a largeproportion of whose products are shipped outside Penn=Sylvania. - It also providesservicefor the United States Post Officeand other. Federal agencies within said territory.The Company admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee; Local Union No. 180, is aLabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.International Brotherhood of Electrical Workers is a labor organi-,zation affiliated with the American Federation of. Labor, admitting tomembership employees of the Company..III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 29, 1941, and August 11, 1941, respectively, theU. W. O. C: and' the I: 'B. E. W. requested the Company to enter intocollective bargaining negotiations affecting its etiiployees in the 'unitsclaimed by each to be appropriate. The Company denied the requestsuntil one or the other of the organizations should be certified by theBoard as the exclusive collective bargaining agency.A report prepared by the Regional Director concerning claims ofauthorization for the purposes 'of representation which was introducedinto evidence at the hearing, shows that, the U.W: O. C. represents asubstantial number of employees of the. Company within the unithereinafter found to be appropriate.,We find that a question has arisen concerning the representatioi ofemployees, of the Company.'The Regional Director reported that the U.W. 0: C. presented 329 application cards,196 dated in July.1941,67 dated in August 1941,and 66 were undated. Of.the 329application cards submitted,317 bear the apparently genuine signatures of persons"ontheCompany's pay roll ofAugust 1, 1941.The Regional Director further reported thatthe I.B. E. W. presented 34 application cards,15 dated in 1940.2 dated in.January 1941,1dated in July 1941,3 dated in August 1941,10 dated in September 1941, and 3 undated.Of the 34 application cards submitted, 32 bear the apparently genuine signatures of per-sons on the Company's pay roll of August 1, 1941.Of the 317 and 32 application cardssubmitted,19 appear to bear signatures of persons who signed application cards in bothunions.There are approximately 573 employees on the Company's pay roll of August 1,1941,in the unit hereinafter found to be appropriate. PENNSYLVANIA EDISON -COMPANY435-IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. W. 0. C. contends that all hourly rated and salaried physi-cal 2 and clerical employees of the Company, excluding employees in-the power plants, foremen, and supervisors, constitute a single appro-priate unit.The I. B. E. W. claims to represent the same employees, but states.that a single unit is inappropriate and that there should be three sep-arate units: (1) all linesmen, groundmen, electricians, utility men,substation operators, load dispatchers, meter testers, service inspectors,cable splicers, transformer repairmen, apprentices, truck drivers,garage mechanics, laborers, store handlers, and line clerks, exclusiveof gas:department, clerical, and supervisory employees; (2) all gasmakers, firemen, meter testers, servicemen, plant attendants, and la-'borers in the gas department, exclusive of all clerical and ,supervisoryemployees in said gas department; and (3), all clerical and accountingemployees, exclusive of operating. -and construction employees, gas-department employees, and supervisory employees.The Company. agrees with the U. W. 0. C. that there. should., he. asingle bargaining unit...The- record discloses that prior to 1939 a the only. attempt to .organizethe employees of the Company, made by the. American Federation ofLabor -in 1917 or 1918, ,was unsuccessful. In 1940, the L. B. E. W.attempted to organize the employees herein involved but failed. Itappears that there was, no further attempt by it to organize theseemployees until sometime in August 1941'..In the summer. of 1941, employees were delegated from the variousdepartments of the Company to invite the U. W. 0. C. to organizethem.Following this invitation on or about July 17, 1941, the U. W.0. C's organizer met with these employees.The following week ameeting was held which was attended by approximately. 300 employees-.'Designated in -the record as "manual workers:"-In 1939, the I. B. E.'W.organized the power-plant at Saxton(one of the Company's=four power plants which.plants are not involved in this proceeding).The 'I. B. E. W.presently has a contract(executed August 14,1941)covering the Company's four powerplants not here involved.-' 436.DECISIONSOF NATIONAL LABOR RELATIONS BOARDAt this meeting, the employees expressed their desire. to be includedin a single unit, and application for a U. W. 0. C. charter was made.The Company's general offices are located in Altoona.The manage-ment of the Company is centralized in Altoona, Pennsylvania, and allemployee grievances must be taken up, and collective bargaining con-tracts must be negotiated with "the management" there.Practicallyall of the hiring is done through the central employment office inAltoona.There is a central load dispatcher, located in Altoona, whois responsible for the continuity of the service over the entire system,especially with regard to the transmission system.There is a generalsuperintendent of operations and one superintendent of equipment.The majority of the departmental heads report directly to the presi-dent.Whenever vacancies occur they are usually filled from other'departments through transfer and promotion, and employeesare occa-sionally transferred within the system.In connection with the gas and electric departments, physical em-ployees are called upon from either department to help out in theother.Auditing is done by the same employees in both departments.As stated above, the U. W. 0. C. contends that the clerical employeesshould be included in the unit with the hourly rated and salaried phys-ical employees of the system.From the record it appears that a sub-stantialnumber of the clerical employees are included in the U. W. 0. C.membership. It also appears that the clerical and physicalemployeesconsider themselves as, one group and, attend picnics, parties, and allsocial functions together.Both the I. B. E. W. and the U. W. 0. C. -admit to membership all,employees here involved.The U. W. 0. C. hasorganizeda very sub-stantial number of them in a single bargaining unit.The I. B. E. W.,which is seeking 3 units, presented to theRegionalDirector only 34.application cards among approximately 573 employees covered by theproposed unit or units.The membership showing of the I. B. E. W.-thus fails to indicate that any substantial number of employeesthroughout the system have indicated a desire to bargain in three:separateunits.The record discloses that collective bargaining on a system-wide',basishad been carried on innumerous other utilitycompanies.Under the circumstances, we are -of the opinion that a single unitis appropriate for collective bargaining purposes.The parties are in disagreement as to whether certain categories ofemployees should be included in the bargaining unit.The I. B. E. W. contends that employees designated as district rep-resentatives are confidential and supervisory employees.These em-ployees read meters for billing purposes, collect delinquentaccounts,adjust minor complaints, and do workof a similarnature directlyaffecting customers.They do not have the right to hireor discharge, PENNSYLVANIA EDISON COMPANY437nor are they in any way 'responsible for setting up policiesconcerninglabor relations of fellow employees.We find that they are not con-fidential or supervisory employees, and we will include them in the'unit.The -T. B. E.' W. further contends that certain employees 4 appear-ing on the Company's pay roll of August 1, 1941, from their titles, are.apparently supervisory and confidential employees.However, theduties 'of these individuals were not developed in the record, and it istherefore not possible to decide on the present record theissue as tothe propriety of their inclusion in or exclusion from the unit.Thatissue we shall reserve 'for disposition upon appropriate challenge atthe election, if the occasionarises.We accordingly find that all hourly rated and salaried physical andclerical employees of the Company, excluding employees in the power.plants, foremen, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining and that such unit willinsure toemployees of the Company full benefit of their right to self-organiza-tion and to collective bargaining and otherwise will effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be, resolved by an election by secret ballot.The parties agreedthat; ,iii the-event the Board directs an election, eligibility to vote shallbe determined by the Company's pay roll of-August 1, 1941, which wasintroduced in evidence at the hearing.We find that the employeesof the Company eligible to vote in the election shall be those employeeswhose names appear on the Company's pay roll of August 1, 1941,subject to such limitations and additions as are set forth in the Directionhereinafter:'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following* George E. Brehman,assistant chemist, and William A.Scholl,chief chemist (pro-duction department-Altoona) ;Don W. Sandrus,division engineer(distribution engineer-ing department) ;David J. Davis,'control supervisor,and Leo H. Frederick,accountingsupervisor(continuing property records department-Altoona) ;Margaret E. Hauser, chiefclerk(purchasing department-Altoona) ;Edna R. Vance,secretary-B. class(commercialdepartment-Altoona);Norman O. Swanger,office supervisor (construction, department-Altoona) ;Walter E. Boyer,Dewey C. Byrd,Chester B. Claar, Bernard R. Donnelly, JohnR. Nankeville,and 1%laxmillian L. Yahner, subforemen,and Murl R. Weaver, utility fore-man (electric operating department-Altoona) ;Chalmer E.Trotter, stores foreman (store-room) ; Arthur B. Baker, James J. McDermitt,Jay I.Reade, and Paul J.Wharton,subforemen(electric operating department-Cambria County) ;Francis J. Keating andWilliam Metzgar,subforemen(Roaring Spring electric operating department) ;HarveyF.Brown, supervisory clerk, Donald A. Fisher and George E. Stump, subforemen, andAndrew C. Werts,utility foreman(electric operating department-Huntingdon County) ;Calvin M. Eby,utility foreman,Marcus E. Engle,subforeman,and Francis O'Hara, super-visory clerk(electric operating department-Mifflin County) ;Doyle E. Reid,supervisoryclerk(electric operating department-Saxton) ;William D.Craver,subforeman,and HarryC.Lehr, supervisory clerk(electric operating department-Bedford) ;William B. Mc-Crerey, utility foreman(electric operating department-Shippensburg). 438DECISIONS OF NATIONALLABOR RELATIONS BOARDCONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the. repre-sentation of employees of Pennsylvania Edison Company,Altoona,Pennsylvania,within the meaning of Section 9 (c) and Section 2 (6)and (7)of the National Labor Relations Act.2.'All hourly rated and salaried physical and clerical employees ofthe Company, excluding employees in the power plants, foremen, andsupervisors,constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pennsylvania Edison Company, Altoona, Pennsylvania,an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations, among all hourly rated and salaried physical and clerical em-ployees of the Company whose names appear on the Company's payroll of August 1, 1941, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off,but excluding employees in the power plants, foremen, andsupervisors,and those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be represented by-UtilityWorkers Organizing Committee, Local Union No. 180 affiliatedwith C. I. O., or International Brotherhood of Electrical Workers, forthe purposes of collective bargaining or by neither.MR. GERARD D. REIlLY took no part in the consideration of the above'Decision. and Direction of Election.